Citation Nr: 0600438	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  00-17 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
ankle disability.

2.  Entitlement to service connection for right ankle sprain.

3.  Entitlement to service connection for right medial 
malleolus disability. 


REPRESENTATION

Appellant represented by:	Clyde Miller, Attorney at Law


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1979 to 
February 1980.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 1999, 
a statement of the case was issued in July 2000, and a 
substantive appeal was received in August 2000.  

Further, the initial May 1999 rating decision also denied 
entitlement to service connection for right leg condition, 
and the veteran's notice of disagreement and substantive 
appeal indicated that he wished to appeal both issues.  
However, a subsequent rating decision in August 2005 granted 
service connection for residuals of right knee injury 
(claimed as right leg condition).  Therefore, it appears that 
the only claimed disability remaining in appellate status 
involves the right ankle. 

With regard to the remaining right ankle claim, the medical 
evidence of record (hereinafter discussed) shows that the 
veteran has two separate disabilities of the right ankle:  
residuals of right ankle sprain and aright medial malleolus 
disability.  For the purposes of clarity, the Board has 
elected to treat these disabilities as two separate issues.  


FINDINGS OF FACT

1.  Service connection for right ankle disability was denied 
by an August 1984 rating decision; a notice of disagreement 
was not received to initiate an appeal from that 
determination.

2.  Certain evidence received since the August 1984 rating 
decision bears directly and substantially upon the issue of 
entitlement to service connection for right ankle disability, 
is not cumulative or redundant, and is so significant that it 
must be considered in order to fully decide the merits of the 
claim.

3.  The veteran's current right ankle sprain is causally 
related to an injury during active duty service.

4.  Right medial malleolus disability was not manifested 
during the veteran's active service or for many years 
thereafter, nor is any current right medial malleolus 
disability otherwise related to such service or to any injury 
during service.


CONCLUSIONS OF LAW

1.  The August 1984 rating decision which denied entitlement 
to service connection for right ankle disability is final.  
38 U.S.C.A. § 7105(c) (West 2002).

2.  Certain evidence received since the August 1984 rating 
decision denying service connection for right ankle 
disability is new and material, and the claim for that 
benefit has been reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

3.  Right ankle sprain was incurred in the veteran's active 
duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005).

4.  Right medial malleolus disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the issue on appeal.  The discussions in 
the rating decision, statement of the case and supplement 
statements of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in an April 2003 VCAA letter, 
the veteran was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The Board also notes that the April 2003 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  He was advised, at page 2, to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The veteran was also sent an additional VCAA 
notice by the RO in April 2004.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, in April 1998, the 
veteran claimed service connection for right ankle 
disability, which was denied in a May 1999 rating decision.  
In April 2003, a VCAA letter was issued.  The VCAA letter 
notified the veteran of what information and evidence is 
needed to substantiate his claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claim.   

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in April 2003 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to certification of the veteran's claim to 
the Board in December 2005.  The contents of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial to the claimant.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records and VA 
examinations.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4) (2005).  No additional 
pertinent evidence has been identified by the claimant.  

The veteran was afforded VA examinations in May 2002 and July 
2005.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination reports obtained contain sufficient information 
to decide the issue on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal. 

Analysis

New and Material Evidence to Reopen Claim

A claim of service connection for residuals of right ankle 
injury was denied by the RO in an August 1984 rating 
decision.  The veteran was informed of the August 1984 rating 
decision.  However, the veteran did not file a notice of 
disagreement.  Under the circumstances, the Board finds that 
the August 1984 rating decision became final.  38 U.S.C.A. 
§ 7105(c).  In April 1990, the veteran requested a reopening 
of his claim for right leg condition.  In September 1990, the 
RO sent the veteran a letter informing the veteran that his 
claim had been disallowed for failure to submit new and 
material evidence as previously requested.  The letter 
informed the veteran he could submit the requested  evidence 
at anytime.  No new evidence was submitted by the veteran.  
In April 1998, the veteran filed a request to reopen his 
claim for leg and ankle disability.  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation. 
See 38 C.F.R. § 3.156.  The Board notes that the provisions 
of 38 C.F.R. § 3.156(a) were amended.  See 66 Fed. Reg. 
45620- 45632 (August 29, 2001).  However, the amended version 
is only applicable to claims filed on or after August 29, 
2001.  The change in the regulation therefore does not impact 
the present case as the veteran's current attempt to reopen 
the claim of entitlement to service connection for right 
ankle disability was received in April 1998.

For purposes of this appeal, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a);  see also Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).

The medical evidence of record at the time of the August 1984 
rating decision consisted of the veteran's service medical 
records.  The service medical records showed that the veteran 
injured his right ankle when a trailer ran over the veteran's 
right leg while in service in August 1979.  The records 
indicated a sprained ankle and tenderness over the lateral 
malleolus, but x-rays taken were negative.  A February 1980 
service examination for separation showed that the veteran's 
lower extremities were clinically evaluated as normal.  Since 
the veteran had not provided any post service medical 
records, the RO denied the claim as there was no evidence of 
a permanent or residual chronic disability.

The medical evidence added to the record subsequent to the 
August 1984 rating decision consists of VA treatment records 
dated January 1998 to August 2004, and two VA examination 
reports done in May 2002 and July 2005.  A VA x-ray done in 
January 1998 showed an old fracture tip of the medial 
malleolus.  VA treatment records showed complaints of right 
ankle pain.  The May 2002 VA examination report noted the 
previous x-ray finding in January 1998 and indicated that an 
opinion could not be given on whether the right medial 
malleolus fracture was due to service since the service 
medical records noted tenderness on the lateral malleolar.  
Most significantly, the July 2005 examination report found 
that the veteran had residuals of right ankle sprain and x-
rays taken noted the mild irregularity of the medial 
malleolus.  The examination report also includes an opinion 
as to etiology of the veteran's right ankle disabilities.  
This evidence is new as it was not of record at the time of 
the prior final rating decision and it is material as it 
indicates that the veteran has chronic right ankle 
disabilities and gives an opinion as to causation. 

The Board finds that this evidence bears directly and 
substantially upon the claim for service connection for right 
ankle disability; is neither cumulative nor redundant; and, 
by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Accordingly, 
the claim of entitlement to service connection for right 
ankle disability is reopened.  38 U.S.C.A. § 5108.

Entitlement to Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

As previously stated, the veteran's service medical records 
showed that the veteran injured his right ankle when a 
trailer ran over the veteran's right leg while in service in 
August 1979.  The records indicated a sprained ankle and 
tenderness over the lateral malleolus, but x-rays taken were 
negative.  The records also showed that the veteran was still 
having problems with his ankle in September 1979.  A February 
1980 service examination for separation showed that the 
veteran's lower extremities were clinically evaluated as 
normal. 

The first post service medical record is a January 1998 VA x-
ray that showed an old fracture tip of the medial malleolus.  
VA treatment records dated from January 1998 to August 2004 
showed sporadic complaints of right ankle pain.  A VA 
examination was afforded the veteran in May 2002.  The VA 
examination report noted the previous x-ray finding in 
January 1998 and indicated that an opinion could not be given 
on whether the right medial malleolus fracture was caused in 
service since the service records only noted pain in the 
lateral malleolar.  

However, another VA examination was afforded the veteran in 
July 2005.  The examiner reviewed the claim file.  The 
examiner diagnosed the veteran with status post right ankle 
sprain with residuals.  An x-ray was taken of the right 
ankle, which found a mild irregularity of the medial 
malleolus.  The examiner found that it was less likely than 
not that the medial malleolus disability was the result of an 
in-service injury.  However, the examiner did find that 
residuals of the right ankle sprain are as likely as not 
related to service.

Therefore, the record shows that the veteran injured his 
right ankle while in service and suffered a right ankle 
sprain.  The veteran has stated that he has had ankle pain 
since service.  A VA medical opinion stated that the 
veteran's residuals of right ankle sprain are as likely as 
not due to service.  Thus, under the benefit of the doubt 
doctrine, service connection is warranted for residuals of 
left ankle sprain.  38 U.S.C.A. § 5107(b).  

However, the preponderance of the competent evidence is 
against a finding that any current  right medial malleolus 
disability is related to service.  The service medical 
records showed tenderness on the lateral malleolus, not the 
medial malleolus.  Also, the first medical record showing an 
abnormality of the medial malleolus was in January 1998, 18 
years after separation from service.  The July 2005 VA 
examiner noted these distinctions and concluded that although 
the veteran's right ankle sprain was due to the inservice 
injury, the right medial malleolus disorder was not.  It 
appears from the examiner's discussion that a post-service 
injury or fracture may have been the cause of the right 
medial malleolus disorder.  

The distinction between right ankle sprain and right medial 
malleolus disability is clearly medical in nature, and 
neither the veteran, his representative, nor the Board are 
show to be competent to address this matter.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  The July 2005 VA examiner, 
however, is identified in the examination report as a medical 
doctor and he is therefore competent to draw such a medical 
distinction.  His examination report is quite detailed and 
his opinions are supported by a clear rationale based on a 
review of the claims file, to include prior x-ray reports 
which do not appear to show a right medical malleolus 
disability until after service.  The Board finds that the 
July 2004 VA examiner's opinions are persuasive and supported 
by the evidence of record.  

In sum, although the evidence warrants service connection for 
right ankle strain, the preponderance of the evidence is 
against a finding of service connection for right medial 
malleolus disability.  In other words, the veteran appears to 
have two right ankle disabilities, only one of which is 
related to the inservice injury. 


ORDER

New and material evidence having been received; the claim of 
entitlement to service connection for right ankle disability 
has been reopened.  Service connection is warranted for 
residuals of right ankle sprain.  To this extent, the appeal 
is granted.  

Service connection is not warranted for right medial 
malleolus disability.  To this extent, the appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


